DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant's election with traverse of Group 1, claims 1-12 and 15-18 in the reply filed on 6/17/2022 is acknowledged.  The traversal is on the ground(s) that the claims are dependent and therefore can not be restricted.  This is not found persuasive because the inventions while linked can be restricted, but will be rejoined upon a finding of allowable subject matter of the linking claims.
The requirement is still deemed proper and is therefore made FINAL.

	3.	Claims 11-14 and 19-20 are withdrawn as corresponding to non-elected inventions or species.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.	Claims 1-10, 12 and 15-18 are rejected under 35 U.S.C. 102(a)(1) and rejected under 35 U.S.C. 102(a)(2) as being anticipated by (US 2018/0179441 A1) to Park et al.  (hereinafter Park).
	Park discloses a process for preparing a curable composition comprising a quantum dot.  Park discloses at paragraph [0078] that the quantum dot may be red or green light emitting.  Park discloses at paragraph [0092] that the ligand compound is a butyl phosphine, which reads on Applicants elected species of Formula 1.  Park discloses at paragraph [0099] that the quantum dot may be a Group II-V compound or Group III-V compound alone or in combination.   Park discloses at paragraph [0100] that the quantum dot may be a Group II-V compound of ZnS or Group III-V compound of InP alone or in combination, which reads on Applicants elected species.   Park discloses at paragraph [0132] that the wavelength emits a fluorescence of 300 nm to 700 nm that reads on Applicants range of 500 nm to 700 nm and being green with a dot of InP/ZnS would be expected to absorb wavelengths from 360 nm to 780 nm.  Park discloses at paragraph [0229] that a polymerizable compound of 1,3,5 triallyl-1,3,5-triazine-2,4,6-trione which is a polymerizable compound and reads on Applicants Formula 2-1 and Formula 2-2.   Park discloses at paragraph [0254] that the binder polymer of an acryl based binder of a methacrylate  is mixed with a quantum dot, a polymerizable compound and an initiator.   Park discloses at paragraph [0204] that a fluorine based leveling agent may be added.    Park discloses at paragraph [0203] that a titanium dioxide that reads on Applicants light diffusing agent.  Park discloses at paragraph [0207] that the quantum dot may be 1-40% by weight that reads on Applicants range.  Park discloses at paragraph [0209] that the polymerizable compound is 1-40% that reads on 10-85% range.  Park discloses at paragraph [0214] that the quantum dot plus ligand of Formula 1 may be 1.5% to 60% combined that reads on 10% to 85% range for the Formula 1.  Park discloses each and every element as arranged in claims 1-10, 12 and 15-18.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 1-10, 12 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2018/0179441 A1) to Park et al.  (hereinafter Park).
	Park discloses a process for preparing a curable composition comprising a quantum dot.  Park discloses at paragraph [0078] that the quantum dot may be red or green light emitting.  Park discloses at paragraph [0092] that the ligand compound is a butyl phosphine, which reads on Applicants elected species of Formula 1.  Park discloses at paragraph [0099] that the quantum dot may be a Group II-V compound or Group III-V compound alone or in combination.   Park discloses at paragraph [0100] that the quantum dot may be a Group II-V compound of ZnS or Group III-V compound of InP alone or in combination, which reads on Applicants elected species.   Park discloses at paragraph [0132] that the wavelength emits a fluorescence of 300 nm to 700 nm that reads on Applicants range of 500 nm to 700 nm and being green with a dot of InP/ZnS would be expected to absorb wavelengths from 360 nm to 780 nm.  Park discloses at paragraph [0229] that a polymerizable compound of 1,3,5 triallyl-1,3,5-triazine-2,4,6-trione which is a polymerizable compound and reads on Applicants Formula 2-1 and Formula 2-2.   Park discloses at paragraph [0254] that the binder polymer of an acryl based binder of a methacrylate  is mixed with a quantum dot, a polymerizable compound and an initiator.   Park discloses at paragraph [0204] that a fluorine based leveling agent may be added.    Park discloses at paragraph [0203] that a titanium dioxide that reads on Applicants light diffusing agent.  Park discloses at paragraph [0207] that the quantum dot may be 1-40% by weight that reads on Applicants range.  Park discloses at paragraph [0209] that the polymerizable compound is 1-40% that reads on 10-85% range.  Park discloses at paragraph [0214] that the quantum dot plus ligand of Formula 1 may be 1.5% to 60% combined that reads on 10% to 85% range for the Formula 1.  
It would be obvious to one skilled in the art at the time of filing based on the disclosure of Park to select each and every element as arranged in claims that forms a prime facie case of obviousness for claims 1-10, 12 and 15-18.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D WASHVILLE whose telephone number is (571)270-3262. The examiner can normally be reached M-F 9-5.

11.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

12.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

13.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY D WASHVILLE/Primary Examiner, Art Unit 1766